Citation Nr: 0013693	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  96-32 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs purposes according to the provisions of 38 C.F.R. § 
3.353.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his mother


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  


REMAND

In May 2000, slightly over one month following his VA Travel 
Board hearing, the Board received new evidence from the 
veteran, including the report of an April 2000 VA Adult 
Beneficiary Field Examination.  This evidence is relevant to 
the veteran's claim on appeal.

Under 38 C.F.R. § 20.1304(c) (1999), any pertinent evidence 
submitted by the appellant or his representative which is 
accepted by the Board within 90 days following notification 
of certification and transfer of records must be referred to 
the agency of original jurisdiction (here the RO) for review 
and preparation of a Supplemental Statement of the Case 
unless this procedural right is waived by the appellant or 
unless the Board grants the benefit to which the evidence 
relates.  Such waiver must be in writing, or, if a hearing on 
appeal is conducted, formally entered on the record orally at 
the time of the hearing.  

In this case, the veteran's newly submitted evidence was not 
accompanied by a written waiver of RO consideration, and, 
although the veteran mentioned during his April 2000 VA 
Travel Board hearing that he intended to submit a statement 
from his doctor, he also did not indicate that he was waiving 
RO consideration of such statement.  

Additionally, during his February 1999 VA hearing, the 
veteran indicated that he was currently receiving psychiatric 
treatment at the Columbus, Ohio VA Outpatient Clinic (VAOPC), 
but records of such outpatient treatment are not included in 
the claims file.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

As such, this case is REMANDED to the RO for the following 
action:

1.  The RO should contact the Columbus 
VAOPC and request all records of 
treatment of the veteran dated since 
1995.  If no such records are available, 
documentation to that effect should be 
included in the claims file.

2.  Then, the RO should review all 
evidence added to the record subsequent 
to the April 1999 Supplemental Statement 
of the Case, including the April 2000 VA 
Adult Beneficiary Field Examination 
report and any records from the Columbus 
VAOPC, and if the decision is adverse to 
the veteran, issue a Supplemental 
Statement of the Case to him and his 
representative, who should be afforded an 
appropriate period of time to respond 
before the case is returned to the Board.

The purpose of this REMAND is to obtain additional 
development and adjudication in accordance with the VA's due 
process requirements, and the Board intimates no opinion, 
either factual or legal, as to the ultimate outcome warranted 
in this case.  The veteran has the right to submit additional 
evidence and argument on this matter.  

See generally Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action is required of the veteran unless he is so 
notified by the RO.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


